Citation Nr: 1806989	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  17-57 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable disability rating for post-operative left inguinal hernia with residual scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from August 1958 to May 1961.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona in which the RO denied a request for a compensable disability rating for the Veteran's service-connected post-operative left inguinal hernia with residual scar (post-operative inguinal hernia).  See also April 1967 rating decision (service connection for a recurrent hernia was granted and assigned a 10 percent rating effective January 23, 1967); June 1967 rating decision (after hernia surgery, the Veteran's service-connected post-operative inguinal hernia was increased from a 10% rating to a temporary 100% rating effective April 3, 1967; and then assigned a noncompensable disability rating from June 1, 1967).  

The Veteran was given the opportunity to testify at an optional BVA hearing.  However, his representative notified the Board that he did not want to attend a hearing in October 2017.   

This appeal was processed using the Veteran's Benefits Management System (VBMS), Caseflow Reader and Legacy Content Manager.  


FINDING OF FACT

The Veteran has a resolved inguinal hernia; postoperative recurrent, readily reducible inguinal hernia, well supported by a truss or belt, is not shown.



CONCLUSION OF LAW

The criteria for a compensable rating for a post-operative left inguinal hernia with residual scar have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Compensable Rating for Post-Operative Inguinal Hernia 

In this appeal, the Veteran seeks the assignment of a compensable disability rating for his service-connected post-operative inguinal hernia.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338 state that a noncompensable evaluation will be assigned for an inguinal hernia that is small, reducible, or without true hernia protrusion; or, not operated but remediable.  A 10 percent rating will be assigned when the evidence shows that a veteran's hernia reoccurs (postoperative recurrent), is readily reducible and well supported by truss or belt.  

The Veteran requested an increased (compensable) disability rating for his service-connected post-operative inguinal hernia in February 2016.  Thereafter, he was afforded a VA examination in April 2016.  In the April 2016 VA examination report, the VA examiner noted a history of the Veteran having a left inguinal hernia s/p surgical repair x2.  She reported that the Veteran's last surgical repair was performed in 1967; and that the Veteran was not undergoing medical treatment at that time.  In terms of symptomatology, the Veteran reported that he experienced occasional left inguinal "twinges."  Physical examination noted no evidence of any hernia recurrence (with no hernia detected on examination) and no indication for a need of a supporting belt.  The examiner documented that the Veteran had a single left inguinal hernia repair scar that was 14cm in length and 1cm in width.  She noted that the scar was faded, healed and non-tender.  

Thus, the credible and persuasive evidence of record reflects that the Veteran does not have a recurrent hernia, nor does he have a hernia that is well-supported by a truss or belt.  In fact, there is no evidence of an inguinal hernia at all.  These findings, not shown, are necessary for assignment of a compensable rating.  Therefore, the Board finds that as the preponderance of the evidence is against the assignment of a compensable disability rating for the Veteran's service-connected post-operative inguinal hernia.  

In making this finding, the Board acknowledges statements in the claims file from the Veteran in which he reported his belief that he was already in receipt of a 10 percent disability rating for his post-operative inguinal hernia; and his frustration that his noncompensable disability rating has affected his VA medical care.  See statements from the Veteran dated in September 1998 and February 2016.
The Board understands why the Veteran was confused as to the rating that was assigned for his post-operative inguinal hernia disability.  As referenced in the Introduction of this decision, the Veteran was initially service-connected prior to surgery for a recurrent hernia and assigned a 10 percent disability rating effective January 23, 1967.  See April 1967 rating decision.  However, when the Veteran underwent surgery to repair the hernia, his disability rating was increased temporarily from 10% to 100% as a convalescence period effective April 3, 1967 because of the nature and chronicity of the hernia; but then re-rated and assigned a noncompensable (zero %) evaluation effective June 1, 1967 since the Veteran was found to have an uneventful recovery.  See  June 1967 rating decision.  



Although sympathetic with the Veteran's frustrations, the Board cannot grant an increased rating in this case.  In this regard, disabilities related to inguinal hernias are conditions specifically contemplated in VA's Schedule for Rating Disabilities.  As such, the Board does not have the authority to rate the Veteran's condition under a different diagnostic code or increase his schedular disability rating under Diagnostic Code 7338 when his symptomatology does not fall within the criteria set forth in that diagnostic code.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy").  As such, the Veteran's request for an increased rating must be denied.  

Conclusion

Thus, in conclusion, the Board finds that the preponderance of the evidence is against the Veteran's request for an increased rating; and therefore the claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against this claim, the doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

A compensable disability rating for post-operative left inguinal hernia with residual scar is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


